In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
         ___________________________
              No. 02-20-00188-CV
         ___________________________

RN INTERESTS, LLC AND ROBERT NEAL, Appellants

                         V.

       FC MARKETPLACE, LLC, Appellee




       On Appeal from the 141st District Court
               Tarrant County, Texas
           Trial Court No. 141-310417-19


       Before Birdwell, Bassel, and Womack, JJ.
         Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

        On September 10, 2020, we notified appellants that the trial-court clerk

responsible for preparing the record in this appeal has informed us that appellants

have not arranged to pay for the clerk’s record as the appellate rules require. See Tex.

R. App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, within ten days, appellants arranged to pay for the clerk’s

record and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b),

44.3.

        Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

        Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: October 8, 2020




                                            2